UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [ ] Merger [ ü] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company(Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Dreyfus New York AMT-Free Municipal Money Market Fund 3. Securities and Exchange Commission File No.: 811- 05160 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [ü ] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 200 Park Avenue, NY, NY 10166 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Pauline Novick, The Dreyfus Corporation, 200 Park Avenue, NY, NY 10166, (212) 922-6789 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]:
